Citation Nr: 0607312	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  05-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from March 1967 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana.  Specifically, in that decision, the 
RO, in pertinent part, denied the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  The veteran has received a diagnosis of PTSD.  

2.  The veteran engaged in combat, and his claimed stressors 
(crawling through enemy machine gun and mortar fire to reach, 
and to treat, wounded servicemen on multiple occasions) are 
related to that combat.  

3.  Medical evidence associates the veteran's current 
symptomatology (including feelings of isolation, withdrawal, 
emotional numbing and distancing, as well as recurrent 
nightmares and flashbacks) with his in-service stressors.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  Since that time, the VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  See also, Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and that the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See, 
38 U.S.C.A. § 1154(b) (West 2002).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See, 38 C.F.R. § 3.304(f) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

In a statement dated in August 2004 and received at the RO in 
September 2004 in the present case, the veteran explained 
that his company was attacked by the North Vietnamese Army on 
November 9th, 1967 and that he crawled through machine gun 
fire to treat several of his fellow servicemen who were 
wounded and trapped "in the open."  Two days later on 
November 11th, he crawled down a hill (again under enemy 
machine gun and mortar fire) to reach, and to treat, wounded 
fellow servicemen including a friend.  After treating these 
soldiers, he returned to his friend, who requested water.  
The veteran left to get a canteen of water, and, upon his 
return, discovered that his friend had died alone.  

In the August 2004 statement, the veteran further notes that 
he received the Distinguished Service Cross for his efforts 
on those two days in November 1967 and that he was also 
awarded the Purple Heart for injuries sustained in the 
attacks on November 11th, 1967.  In addition, the veteran 
maintains that, as a result of his combat service in Vietnam, 
he now experiences a lack of trust, difficulty sleeping, 
nightmares, a lack of energy, difficulty maintaining close 
friendships, difficulty controlling his temper, irritability 
with loud noises, memory and concentration problems, severe 
bouts of depression, and avoidance of crowds.  He describes 
one episode in particular when he awoke in the middle of the 
night to find that he was kneeling by his wife with his hands 
around her neck.  He recalls dreaming that he had been trying 
to rescue some of his fellow servicemen.  

In an August 2004 statement, the veteran's wife explained 
that, although the veteran has provided her with little 
information concerning his service in Vietnam, he did 
describe the events of November 9th and 11th, 1967 to some 
extent to her.  In addition, the veteran's wife (a registered 
nurse) corroborated the veteran's current psychiatric 
symptomatology.  Also, in separate statements dated in July 
2004, the veteran's three sisters explained that, upon the 
veteran's return from Vietnam, he was withdrawn and became 
socially isolated.  The sisters also noted that the veteran 
is currently very moody, always on guard, and irritable and 
that he has low self-esteem, a short temper, trouble 
sleeping, flashbacks of his Vietnam service, no energy, and 
crying spells.  

Service personnel records indicate that the veteran had one 
year of foreign service in Vietnam.  He completed military 
education and training as a medical corpsman and participated 
in a Vietnam Counter Offensive as well as the Tet 
Counteroffensive.  In fact, he received the Silver Star 
Medal, the Distinguished Service Cross, the Combat Medic 
Badge, and the Purple Heart.  

Furthermore, service medical records indicate that, in 1967, 
the veteran sustained a shrapnel wound to his right wrist.  
In fact, by a March 2004 rating action, the RO granted 
service connection for residuals of a shrapnel wound of the 
right wrist and assigned a noncompensable evaluation to this 
disability, effective from September 2003.  

As previously noted by the Board in this decision, the 
evidence necessary to establish that a claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See, 38 U.S.C.A. § 1154(b) (West 2002).  In the 
present case, the veteran's service records indicate that he 
did, in fact, engage in combat.  Therefore, as the evidence 
establishes that the veteran engaged in combat with enemy 
forces and that his claimed stressors (including crawling 
through enemy machine gun and mortar fire to reach, and to 
treat, wounded servicemen on multiple occasions) are related 
to that combat and are consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone establishes the occurrence of his claimed in-service 
stressors.  Credible supporting evidence is not necessary to 
corroborate the veteran's lay testimony.  Cohen, supra.  

With regard to the matter of whether the veteran has a 
diagnosis of PTSD, the Board acknowledges that service 
medical records are negative for complaints of, treatment 
for, or findings of PTSD or any type of psychiatric 
disability.  Further, at a VA PTSD examination conducted in 
January 2004, the examiner diagnosed, on Axis I, a depressive 
disorder and specifically concluded that the criteria for 
PTSD were not met.  

Importantly, however, the examination appears to have been a 
cursory evaluation of the veteran's psychiatric condition.  
In the relatively short examination report, the examiner 
simply noted that the veteran served in Vietnam from 1967 to 
1968 as a combat medic, was wounded with shrapnel, and 
witnessed a friend die.  Pertinent symptomatology was 
described as a somewhat guarded demeanor, a depressed mood, 
suspiciousness of people, nightmares, trouble sleeping, and a 
short temper.  Importantly, however, a detailed description 
of the veteran's in-service stressors, as well as his 
post-service psychiatric problems (including any industrial 
and social impairment), was not provided.  

Significantly, recently received private medical reports 
provide diagnoses of PTSD.  In April 2005, the veteran 
underwent a private psychological evaluation.  At that time, 
the veteran explained that his combat service in Vietnam 
caused him to be exposed to "significant loss in terms of 
injuries and death".  In addition, he noted that his current 
symptomatology includes depression, anxiety and tension, 
invasive nightmares, as well as a lack of energy, motivation, 
and focus.  He also reported having retired from his 
employment in respiratory therapy at a private medical 
facility due to increasing frustrations and pressures.  A 
mental status evaluation demonstrated a significantly 
depressed mood, an anxious affect, and minimal insight with a 
casual and appropriate dress, appropriate behavior, 
orientation times four (to time, place, person, and 
situation), grossly intact memory, normal speech, 
above-average intelligence, clear thought processes without 
evidence of delusions or hallucinations, adequate judgment, 
as well as candor and cooperation.  

The examiner (a licensed clinical psychologist) diagnosed, on 
Axis I, a major depressive disorder (of a probably recurrent 
type), PTSD due to military experience, and a generalized 
anxiety disorder.  The examiner noted that the veteran 
exhibited "all the classical features of . . . PTSD."  
Specifically, the examiner explained that the veteran's 
behavior (including his feelings of isolation, withdrawal, as 
well as emotional numbing and distancing) was consistent with 
the presence of PTSD.  This licensed clinical psychologist 
recommended that the veteran undergo weekly supportive and 
cognitive behavioral psychotherapy for approximately 5-30 
weeks.  

Additional private records indicate that the veteran has 
indeed begun weekly outpatient psychological treatment.  In 
particular, between April and June 2005, the veteran received 
outpatient treatment for obsessive thinking, a variable 
affect, restless activity as well as a depressed, anxious, 
and angry mood.  The initial evaluation in April 2005 
provided a conclusion of "major depression vs dysthymia vs 
anxiety vs PTSD."  At a follow-up examination completed one 
week later, the veteran "further discussed [his] stresses 
and traumas of Vietnam."  Strategies for working through the 
veteran's PTSD were discussed at an outpatient treatment 
session conducted two weeks later in May 2005.  Also, a 
report of a June 2005 outpatient treatment session referred 
to the veteran's "stress of Vietnam."  

In May 2005, the veteran underwent a psychiatric evaluation.  
At that time, the veteran reported having had "significant 
combat experience" as a medic in the Army.  In addition, he 
described a long-standing pattern of nightmares and 
flashbacks related to his Vietnam combat service, sleep 
problems, avoidant behavior, worsening depression (including 
low and sad moods), feelings of frustration, occasional 
feelings of helplessness, significant feelings of guilt and 
low self-esteem, as well as loss of energy, concentration, 
and attention.  A mental status evaluation demonstrated a 
slightly reduced psychomotor activity, mild long-term memory 
impairment, a "low" mood, and a dysthymic and anxious 
affect with a casual dress and fair hygiene, full 
cooperation, full orientation times three (to time, place, 
and person), intact concentration, normal speech, average 
intellectual functioning, fair insight, coherent and 
goal-directed thought process, no delusions or 
hallucinations, no suicidal or homicidal ideations, fair 
judgment, intact impulse control, as well as intact 
immediate, recent, and short-term memory.  The examiner 
diagnosed, on Axis I, PTSD and a major depressive disorder 
and recommended ruling out a dysthymic disorder.  The 
examiner specifically concluded that the veteran has 
"significant symptoms of Posttraumatic Stress Disorder," 
including recurrent nightmares and flashbacks.  

Approximately one month later in June 2005, the veteran 
returned to the examiner who had conducted the May 2005 
psychiatric evaluation for a follow-up treatment session on 
medication management.  According to the report of this 
outpatient treatment session, new medicine was added to the 
veteran's existing medication to address pertinent symptoms 
of sadness, depression, and nightmares associated with his 
diagnosed major depressive disorder and PTSD.  

Thus, while these recent private evaluations have provided 
diagnoses of a major depressive disorder (of a probably 
recurrent type) as well as a generalized anxiety disorder, 
the examinations have also reflected diagnoses of PTSD due to 
military experience.  The diagnoses of PTSD have been made by 
two separate medical personnel.  As such, the Board concludes 
that the competent evidence of record reflects a diagnosis of 
PTSD.  See, 38 C.F.R. § 3.304(f) (2005) and Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

As the Board has discussed in this decision, at the April 
2005 private psychological examination, the veteran explained 
that his combat service in Vietnam caused him to be exposed 
to "significant loss in terms of injuries and death."  
Following an extensive interview, the examiner concluded that 
the veteran's behavior (including his feelings of isolation, 
withdrawal, as well as emotional numbing and distancing) is 
consistent with PTSD.  This examiner specifically stated that 
the veteran has PTSD due to his military experience.  
Furthermore, at the May 2005 private psychiatric evaluation, 
the veteran again reported having had "significant combat 
experience" as a medic in the Army.  Following an extensive 
interview, the examiner determined that the veteran has 
"significant symptoms" of PTSD, including recurrent 
nightmares and flashbacks.  Consequently, the Board finds 
that the claims folder contains medical evidence associating 
the veteran's current symptomatology with his claimed 
in-service stressor.  

Evidence of record clearly indicates, therefore, that the 
veteran engaged in combat with enemy forces and that his 
claimed stressors (of crawling through enemy machine gun and 
mortar fire to reach, and to treat, wounded servicemen on 
multiple occasions) are related to that combat and are 
consistent with the circumstances, conditions, or hardships 
of his service.  He has been diagnosed with PTSD.  Medical 
evidence associates his current symptomatology (including 
feelings of isolation, withdrawal, emotional numbing and 
distancing, as well as recurrent nightmares and flashbacks) 
with his claimed in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2005).  Accordingly, the Board finds that the 
evidence supports the veteran's claim for service connection 
for PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


